Title: To Thomas Jefferson from Joel Barlow, 19 March 1805
From: Barlow, Joel
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     London 19 March 1805
                  
                  I believe I took the liberty of mentioning to you in a letter last summer, before I left Paris, that the ill state of my wife’s health was the sole cause of my not embarking for America that season, and that we were coming to England for medical advice, with the intention of passing the winter here, & embark this spring if possible. This is what we expect to accomplish. Her health now promises to enable her to support the voyage, & we hope to sail in May.
                  But my taking this country in my way has, I find, subjected me to a great deal of calumny in France. Some Americans, as well as Frenchmen, in Paris have endeavoured to connect me with the operations of Mr. Fulton in this country, tho these operations took place before my arrival here, and tho I never had any personal interest or connection even with his projects.
                  A knowledge of these reports having been communicated to me by Mr. Lee of Bordeaux, I have addressed to him a letter on that subject, the copy of which I take the liberty of enclosing to you. And as it is possible that the slanders which this letter is meant to oppose may reach America & even get into the public papers, I desire you would have the goodness to make such use of it as in your opinion my reputation may require, Should it even be to give it the same publicity that the Stories which occasioned it may have had in that country.
                  I am, Dear Sir, with great respect yr obt Sert
                  
                     Joel Barlow 
                     
                  
                  
                  
    I mean no other interest than a patriotic one. For I still think, as I have before mentioned to you, that if his theory can be reduced to practice, it will give to America her cheapest mode of defence, & greatly diminish, in all countries, the instruments of despotism & the provocatives to war.

               